 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 1 of 21 PageID #: 142



                                   IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION

ASHLEY HALL                                                )
                                                           )
            Plaintiff,                                     )
                                                           )
vs.                                                        ) Case No. 4:19-CV-03197-RLW
                                                           )
CITY OF LADUE, MISSOURI,                                   )
JULIA CREWS, Individually and in her                       )
official capacity, and KEN ANDRESKI,                       )
Individually,                                              )
                                                           )
            Defendants.                                    )

   JOINT AND SEPARATE ANSWER OF DEFENDANTS CITY OF LADUE AND KEN
   ANDRESKI, INDIVIDUALLY, TO PLAINTIFF’S FIRST AMENDED COMPLAINT
            Defendants City of Ladue, Missouri and Ken Andreski, individually, (hereinafter

“Defendants”), by and through counsel, for their Joint and Separate Answer to Plaintiff’s First

Amended Complaint state:

                                                NATURE OF ACTION

            Defendants admit that the Plaintiff filed this action as a civil rights action under 42

U.S.C. §1983 and further admit that Defendant Ken Andreski has been sued in his individual

capacity as Chief of Police as alleged in the Nature of the Action, but Defendants deny the

remaining allegations and legal conclusions in the Nature of the Action and deny liability to the

Plaintiff for any claim in the Complaint.

            1.             Defendants admit the allegations in Paragraph 1.

            2.             Defendants deny the allegations and legal conclusions in Paragraph 2.

            3.             Defendants state that the allegations in Paragraph 3 are against a separate

                           Defendant requiring no response from these Defendants; however, should any




03306539.DOCX/1/9652-157
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 2 of 21 PageID #: 143



                           allegation in Paragraph 3 be construed against these Defendants in any manner,

                           then all such allegations are denied.

            4.             Defendants state that the allegations in Paragraph 4 are against a separate

                           Defendant requiring no response from these Defendants; however, should any

                           allegation in Paragraph 4 be construed against these Defendants in any manner,

                           then all such allegations are denied.

            5.             Defendants admit the allegations in Paragraph 5, and affirmatively state that

                           Defendants deny any liability to the Plaintiff for any claim alleged against these

                           Defendants in the Complaint.

            6.             Defendants deny the allegations and legal conclusions in Paragraph 6.

            7.             Defendants reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 6 as though fully set forth herein in response to Paragraph 7.

            8.             Defendants deny the allegations and legal conclusions in Paragraph 8.

            9.             Defendants deny the allegations and legal conclusions in Paragraph 9.

            10.            Defendants deny the allegations and legal conclusions in Paragraph 10.

            11.            Defendants deny the allegations and legal conclusions in Paragraph 11.

            12.            Defendants admit that Plaintiff has requested a trial by jury pursuant to Federal

                           Rule of Civil Procedure 38(b) in Paragraph 12 and Defendants join in Plaintiff’s

                           request and request the Court for a trial by jury on all issues in the Complaint

                           triable to a jury.

            13.            Defendants reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 12 as though fully set forth herein in response to Paragraph

                           13.




03306539.DOCX/1/9652-157                                     2
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 3 of 21 PageID #: 144



            14.            Defendants admit the allegations in Paragraph 14.

            15.            Defendants deny the allegations as phrased in Paragraph 15.

            16.            Defendants deny the allegations in Paragraph 16.

            17.            Defendants deny the allegations in Paragraph 17.

            18.            Defendants deny the allegations in Paragraph 18.

            19.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 19, and therefore, the allegations in Paragraph 19 are

                           denied.

            20.            Defendants deny the allegations in Paragraph 20 as phrased.

            21.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 21, and therefore, the allegations in Paragraph 21 are

                           denied.

            22.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 22, and therefore, the allegations in Paragraph 22 are

                           denied.

            23.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 23, and therefore, the allegations in Paragraph 23 are

                           denied.

            24.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 24, and therefore, the allegations in Paragraph 24 are

                           denied.




03306539.DOCX/1/9652-157                                    3
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 4 of 21 PageID #: 145



            25.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 25, and therefore, the allegations in Paragraph 25 are

                           denied.

            26.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 26, and therefore, the allegations in Paragraph 26 are

                           denied.

            27.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 27, and therefore, the allegations in Paragraph 27 are

                           denied.

            28.            Defendants admit that Defendant Crews requested an ambulance to respond to the

                           scene as alleged in Paragraph 28, but Defendants are without sufficient

                           information or belief to admit or deny the remaining allegations in Paragraph 28,

                           and therefore, the remaining allegations in Paragraph 28 are denied.

            29.            Defendants admit that Ladue Police Department Police Officer Thomas Norman

                           arrived on the scene as alleged in Paragraph 29, but Defendants are without

                           sufficient information or belief to admit or deny the remaining allegations in

                           Paragraph 29, and therefore, the remaining allegations in Paragraph 29 are denied.

            30.            Defendants admit that P.O. Norman requested the Plaintiff to sit on the curb, but

                           Defendants deny the allegations as phrased in Paragraph 30.

            31.            Defendants admit that the Plaintiff followed Norman’s request and sat on the curb

                           for a period of time, but Defendants deny the allegations as phrased in Paragraph

                           31.




03306539.DOCX/1/9652-157                                    4
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 5 of 21 PageID #: 146



            32.            Defendants admit that paramedics from the Ladue Fire Department arrived on the

                           scene as alleged in Paragraph 32, but Defendants deny the remaining allegations

                           in Paragraph 32.

            33.            Defendants deny the allegations in Paragraph 33.

            34.            Defendants admit the allegations in Paragraph 34.

            35.            Defendants deny the allegations as phrased in Paragraph 35.

            36.            Defendants admit that P.O. Norman left the area in order to assist another officer

                           at Schnucks as alleged in Paragraph 36, but Defendants deny the remaining

                           allegations in Paragraph 36.

            37.            Defendants admit the allegations in Paragraph 37.

            38.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 38, and therefore, the allegations in Paragraph 38 are

                           denied.

            39.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 39, and therefore, the allegations in Paragraph 39 are

                           denied.

            40.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 40, and therefore, the allegations in Paragraph 40 are

                           denied.

            41.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 41, and therefore, the allegations in Paragraph 41 are

                           denied.




03306539.DOCX/1/9652-157                                    5
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 6 of 21 PageID #: 147



            42.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 42, and therefore, the allegations in Paragraph 42 are

                           denied.

            43.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 43, and therefore, the allegations in Paragraph 43 are

                           denied.

            44.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 44, and therefore, the allegations in Paragraph 44 are

                           denied.

            45.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 45, and therefore, the allegations in Paragraph 45 are

                           denied.

            46.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 46, and therefore, the allegations in Paragraph 46 are

                           denied.

            47.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 47, and therefore, the allegations in Paragraph 47 are

                           denied.

            48.            Defendants deny the allegations and legal conclusions in Paragraph 48.

            49.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 49, and therefore, the allegations in Paragraph 49 are

                           denied.




03306539.DOCX/1/9652-157                                    6
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 7 of 21 PageID #: 148



            50.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 50, and therefore, the allegations in Paragraph 50 are

                           denied.

            51.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 51, and therefore, the allegations in Paragraph 51 are

                           denied.

            52.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 52, and therefore, the allegations in Paragraph 52 are

                           denied.

            53.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 53, and therefore, the allegations in Paragraph 53 are

                           denied.

            54.            Defendants admit the allegations in Paragraph 54.

            55.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 55, and therefore, the allegations in Paragraph 55 are

                           denied.

            56.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 56, and therefore, the allegations in Paragraph 56 are

                           denied.

            57.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 57, and therefore, the allegations in Paragraph 57 are

                           denied.




03306539.DOCX/1/9652-157                                    7
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 8 of 21 PageID #: 149



            58.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 58, and therefore, the allegations in Paragraph 58 are

                           denied.

            59.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 59, and therefore, the allegations in Paragraph 59 are

                           denied.

            60.            Defendants state that the allegations in Paragraph 60, including the allegations in

                           Paragraphs 60(a) through 60(f) are against a separate Defendant requiring no

                           response from these Defendants; however, should any allegation in Paragraph 60,

                           including any allegation in Paragraphs 60(a) through 60(f), be construed in any

                           manner against these Defendants, then all such allegations are denied.

            61.            Defendants admit that the Ladue Police Department has had training focusing on

                           creating muscle memory in drawing and deploying a taser and that included drills

                           which require a police officer to transition from their taser to a firearm, as well as

                           other taser and firearm training, but Defendants deny the allegations as phrased in

                           Paragraph 61.

            62.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 62, and therefore, the allegations in Paragraph 62 are

                           denied.

            63.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 63, and therefore, the allegations in Paragraph 63 are

                           denied.




03306539.DOCX/1/9652-157                                      8
 Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 9 of 21 PageID #: 150



            64.            Defendants admit that the Ladue Police Department has a policy that all officers

                           undergo annual taser training as alleged in Paragraph 64, but Defendants deny the

                           remaining allegations and legal conclusions in Paragraph 64.

            65.            Defendants deny the allegations as phrased in Paragraph 65 and affirmatively

                           state that Defendant P.O. Crews during her thirteen (13) years at the Ladue Police

                           Department had taser X26 training in addition to the training admitted by the

                           Defendants as alleged in Paragraphs 65(a) through 65(m), and Defendants offer

                           the following responses to Paragraphs 65(a) through 65(m):

                              65(a).      Defendants admit on May 18, 2006 certified instructor Steve Nunn

                              trained Defendant P.O. Crews and that on the Certificate of Training the

                              certified instructor ID reads as alleged in Paragraph 65(a), but Defendants

                              deny the remaining allegations in Paragraph 65(a);

                              65(b).      Defendants admit on March 13, 2007 certified instructor Steve

                              Nunn trained Defendant P.O. Crews and that on the Certificate of Training the

                              certified instructor ID reads as alleged in Paragraph 65(b), but Defendants

                              deny the remaining allegations in Paragraph 65(b);

                              65(c).      Defendants deny the allegations in Paragraph 65(c);

                              65(d).      Defendants admit the allegations in Paragraph 65(d);

                              65(e).      Defendants admit the allegations in Paragraph 65(e);

                              65(f).      Defendants admit the allegations in Paragraph 65(f);

                              65(g).      Defendants admit the allegations in Paragraph 65(g);

                              65(h).      Defendants admit the allegations in Paragraph 65(h);

                              65(i).      Defendants admit the allegations in Paragraph 65(i);




03306539.DOCX/1/9652-157                                    9
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 10 of 21 PageID #: 151



                              65(j).      Defendants admit on November 18, 2015, P.O. Norman trained

                                          Defendant P.O. Crews, but Defendants deny the allegations as

                                          phrased in Paragraph 65(j);

                              65(k).      Defendants admit on April 30, 2016, P.O. Norman trained

                                          Defendant P.O. Crews, but Defendants deny the allegations as

                                          phrased in Paragraph 65(k);

                              65(l).      Defendants admit on March 8, 2017, P.O. Norman trained

                                          Defendant P.O. Crews, but Defendants deny the allegations as

                                          phrased in Paragraph 65(l);

                              65(m).      Defendants admit on May 2, 2018, P.O. James Gehm trained

                                          Defendant P.O. Crews as alleged in Paragraph 65(m), but

                                          Defendants deny the remaining allegations in Paragraph 65(m).

            66.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 66, and therefore, the allegations in Paragraph 66 are

                           denied.

            67.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 67, and therefore, the allegations in Paragraph 67 are

                           denied.

            68.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 68, and therefore, the allegations in Paragraph 68 are

                           denied.




03306539.DOCX/1/9652-157                                    10
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 11 of 21 PageID #: 152



            69.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 69, and therefore, the allegations in Paragraph 69 are

                           denied.

            70.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 70, including the allegations in Paragraphs 70(a) through

                           70(e), and therefore, the allegations in Paragraph 70 and Paragraphs 70(a) through

                           70(e) are denied.

            71.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 71, and therefore, the allegations in Paragraph 71 are

                           denied.

            72.            Defendants deny the allegations and legal conclusions in Paragraph 72.

            73.            Defendants deny the allegations and legal conclusions in Paragraph 73.

            74.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 74, and therefore, the allegations in Paragraph 74 are

                           denied.

            75.            Defendants admit that Plaintiff was transported to Mercy Hospital as alleged in

                           Paragraph 75, but Defendants are without sufficient information or belief to admit

                           or deny the remaining allegations in Paragraph 75, and therefore, the remaining

                           allegations in Paragraph 75 are denied.

            76.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 76, including the allegations in Paragraphs 76(a) through

                           76(u), and therefore, the allegations in Paragraph 76 and Paragraphs 76(a) through

                           76(u) are denied.




03306539.DOCX/1/9652-157                                    11
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 12 of 21 PageID #: 153



            77.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 77, and therefore, the allegations in Paragraph 77 are

                           denied.

            78.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 78, and therefore, the allegations in Paragraph 78 are

                           denied.

            79.            Defendants are without sufficient information or belief to admit or deny the

                           allegations in Paragraph 79, and therefore, the allegations in Paragraph 79 are

                           denied.

            80.            Defendants are without sufficient information or belief to admit or deny the

                           allegations and legal conclusions in Paragraph 80, and therefore, the allegations

                           and legal conclusions in Paragraph 80 are denied.

            81.            Defendants deny the allegations and legal conclusions in Paragraph 81.

            82.            Defendants deny the allegations and legal conclusions in Paragraph 82.

            83.            Defendants deny the allegations and legal conclusions in Paragraph 83.

            84.            Defendants deny the allegations and legal conclusions in Paragraph 84.

            85.            Defendants deny the allegations and legal conclusions in Paragraph 85.

            86.            Defendants deny the allegations and legal conclusions in Paragraph 86.

                                                                 COUNT I

            87.            Defendants reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 86 as though fully set forth herein in response to Paragraph

                           87.

            88.            Defendants deny the allegations and legal conclusions in Paragraph 88.




03306539.DOCX/1/9652-157                                    12
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 13 of 21 PageID #: 154




            89.            Defendants state that the allegations in Paragraphs 89, 90, 91, 92, 93, 94, 95, 96,

                           and 97 are against a separate Defendant requiring no response from these

                           Defendants; however, should any allegation in Paragraphs 89, 90, 91, 92, 93, 94,

                           95, 96, and 97 be construed against these Defendants in any manner, then all

                           such allegations are denied.


            90.            Defendants deny the allegations and legal conclusions in Paragraph 98 and the

                           allegations and legal conclusions in Paragraphs 98(a) through 98(e).


            91.            Defendants deny the allegations and legal conclusions in Paragraph 99 and the

                           allegations and legal conclusions in Paragraphs 99(a) through 99(m).


            92.            Defendants deny the allegations and legal conclusions in Paragraph 100.


            93.            Defendants deny the allegations and legal conclusions in Paragraph 101.


            94.            Defendants deny the allegations and legal conclusions in Paragraph 102.


            95.            Defendants deny the allegations and legal conclusions in Paragraph 103.


            96.            Defendants deny the allegations and legal conclusions in Paragraph 104.


            97.            Defendants deny the allegations and legal conclusions in Paragraph 105.


            98.            Defendants state that the allegations and legal conclusions in Paragraph 106 are

                           against a separate Defendant requiring no response from these Defendants;

                           however, should any allegation in Paragraph 106 be construed against these

                           Defendants in any manner, then all such allegations and legal conclusions are

                           denied.




03306539.DOCX/1/9652-157                                    13
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 14 of 21 PageID #: 155




            99.            Defendants deny the allegations and legal conclusions in Paragraph 107.

                                                          COUNT II
            108.           Defendant reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 107 as though fully set forth herein in response to

                           Paragraph 108.
            109.           Defendants deny the allegations in Paragraph 109 and the allegations in Paragraphs

                           109(a) through 109(e).

            110.           Defendants deny the allegations and legal conclusions in Paragraph 110.

            111.           Defendants deny the allegations and legal conclusions in Paragraph 111.

            112.           Defendants deny the allegations and legal conclusions in Paragraph 112 and the

                           allegations and legal conclusions in Paragraphs 112(a) through 112(f).

            113.           Defendants deny the allegations and legal conclusions in Paragraph 113.

            114.           Defendants deny the allegations and legal conclusions in Paragraph 114 and the

                           allegations and legal conclusions in Paragraphs 114(a) through 114(m).

            115.           Defendants deny the allegations and legal conclusions in Paragraph 115.

            116.           Defendants deny the allegations and legal conclusions in Paragraph 116.


            117.           Defendants deny the allegations and legal conclusions in Paragraph 117.

            118.           Defendants deny the allegations and legal conclusions in Paragraph 118.

            119.           Defendants deny the allegations and legal conclusions in Paragraph 119.

            120.           Defendants deny the allegations and legal conclusions in Paragraph 120.

            121.           Defendants deny the allegations and legal conclusions in Paragraph 121.

            122.           Defendants deny the allegations and legal conclusions in Paragraph 122.




03306539.DOCX/1/9652-157                                    14
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 15 of 21 PageID #: 156



                                                          COUNT III
            123.           Defendants reallege their responses to Paragraphs 1 through 122 as though fully

                           set forth herein in response to Paragraph 123.

            124.           Defendants state that the allegations in Paragraphs 124 through 128 inclusive are

                           against a separate Defendant requiring no response from these Defendants;

                           however, should any allegation in Paragraphs 124 through 128 inclusive be

                           construed in any manner against these Defendants, then all such allegations are

                           denied.

                                                          COUNT IV
            125.           Defendants reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 128 as though fully set forth herein in response to

                           Paragraph 129.

            126.           Defendants state that the allegations in Paragraphs 130 through 134 inclusive are

                           against a separate Defendant requiring no response from these Defendants;

                           however, should any allegation in Paragraphs 130 through 134 inclusive be

                           construed in any manner against these Defendants, then all such allegations are

                           denied.
                                                          COUNT V

            127.           Defendants reallege and incorporate herein by reference their responses to

                           Paragraphs 1 through 134 as though fully set forth herein in response to

                           Paragraph 135.


            128.           Defendants state that the allegations in Paragraphs 136 through 140 inclusive are

                           against a separate Defendant requiring no response from these Defendants;

                           however, should any allegation in Paragraphs 136 through 140 inclusive be




03306539.DOCX/1/9652-157                                    15
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 16 of 21 PageID #: 157




                           construed against these Defendants in any manner, then all such allegations are

                 denied.
            129. Defendants deny all other allegations, statements, and declarations in the First

                           Amended Complaint, including all allegations, statements, declarations and

                           requests for relief under Count I and II, not specifically admitted herein.

                                         AFFIRMATIVE AND OTHER DEFENSES

            130.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that Plaintiff’s claims against these Defendants

                           in the First Amended Complaint fail to state a claim upon which relief may be

                           granted and should be dismissed.

            131.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that Plaintiff’s constitutional claims against

                           Defendant Ken Andreski in his individual capacity are barred by the doctrine of

                           qualified immunity because his conduct was objectively reasonable, taken in good

                           faith, and did not violate any clearly established rights of the Plaintiff. Further, all

                           of the alleged acts of Defendant Ken Andreski, in his individual capacity, relating

                           to training, supervision and/or the conduct of Defendant Crews did not deprive

                           Plaintiff of her constitutional rights, and were reasonable under the circumstances

                           giving Defendant Andreski qualified immunity for all such acts.

            132.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state if Plaintiff sustained any injuries or damages,

                           which Defendants generally and specifically deny, then such injuries or damages

                           arose out of, and were part of, discretionary acts or omissions involving the




03306539.DOCX/1/9652-157                                     16
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 17 of 21 PageID #: 158



                           exercise of judgment and the Defendants are therefore immune to any liability or

                           suit for any such injuries or damages, which are generally and specifically denied.

            133.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that any claim against Defendant City of Ladue,

                           Missouri for punitive damages fails to state a claim upon which relief may be

                           granted because punitive damages cannot be assessed against Defendant City of

                           Ladue as a public entity under 42 U.S.C. §1983 and § 537.610 RSMo.

            134.           Without waiving the general denial herein, and in no way limiting the general

                           denial or any defense asserted herein, Defendants state that any claim for punitive

                           damages against these Defendants in the First Amended Complaint is in violation

                           of the Defendants’ right to due process and equal protection under the Fifth,

                           Eighth, and Fourteenth Amendments to the Constitution of the United States and

                           the same or similar guarantees in the Constitution of the State of Missouri

                           including Article I, Sections 2, 10, 21 and 28 and all claims for punitive damages

                           will amount to imposition of a fine or penalty in violation of both the

                           Constitutions and should be dismissed.

            135.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that to the extent Plaintiff’s constitutional claims

                           under the United States Constitution against the Defendants pursuant to 42 U.S.C.

                           §1983 and the U.S. Constitution are based upon vicarious liability and/or the

                           doctrine of respondeat superior, that those claims fail to state a claim and should

                           be dismissed.




03306539.DOCX/1/9652-157                                     17
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 18 of 21 PageID #: 159



            136.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that Plaintiff’s claims against the Defendants

                           pursuant to 42 U.S.C. §1983 and the U.S. Constitution based upon the principle of

                           negligence fail to state a claim and should be dismissed.

            137.           Without waiving the general denial herein, and subject to the other defenses

                           asserted herein, Defendants state that Plaintiff’s claims in Count I and II fail to

                           state claims upon which relief can be granted and should be dismissed because

                           there was no underlying violation of Plaintiff’s constitutional rights by any of the

                           individual Defendants.

            138.           Without waiving the general denial herein, upon information and belief,

                           Defendants state that if Plaintiff sustained any injuries or damages, all of which

                           are generally and specifically denied, then Plaintiff failed to mitigate her alleged

                           injuries and damages.

            139.           Without waiving the general denial herein, upon information and belief,

                           Defendants state that Plaintiff’s injuries or damages, all of which are generally

                           and specifically denied, were directly and proximately caused by pre-existing

                           conditions that Defendants had no control over and for which Defendants are not

                           responsible or liable.

            140.           Without waiving the general denial herein, Defendants state that if Plaintiff

                           sustained any injuries or damages, which Defendants generally and specifically

                           denies, then any such injuries or damages were proximately and directly caused

                           by the conduct, acts, negligence and/or activity of Plaintiff in that she resisted

                           attempts to take her into custody, resisted arrest, attempted to flee from a police




03306539.DOCX/1/9652-157                                     18
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 19 of 21 PageID #: 160



                           officer and from arrest, failed to heed lawful requests of a police officer, failed to

                           heed the requests of a police officer to surrender, and attempted to cause bodily

                           harm and personal injury to a police officer.

            141.           Without waiving the general denial herein, Defendants state that should they

                           prevail on any of Plaintiff’s constitutional claims, Defendants are entitled to their

                           reasonable costs and attorneys’ fees incurred herein pursuant to 42 U.S.C §1988.

            142.           Defendants reserve the right to assert additional affirmative and other defenses if

                           facts are learned in discovery to support additional affirmative and other defenses.

                                                    JURY TRIAL DEMAND

            143.           Defendants demand a jury trial on all issues in Plaintiff’s First Amended

                           Complaint triable to a jury.

            WHEREFORE, Defendants having fully answered Plaintiff’s First Amended

Complaint pray the Court enter judgment in favor of each Defendant and against the Plaintiff,

for their costs incurred herein, for their reasonable attorney fees incurred in defending this case

pursuant to 42 U.S.C. §1988, and for such other and further relief as the Court deems just and

proper.




03306539.DOCX/1/9652-157                                     19
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 20 of 21 PageID #: 161



                                                   Respectfully submitted,

                                                   PAULE, CAMAZINE & BLUMENTHAL, P.C.
                                                   A Professional Corporation


                                                By:/s/ D. Keith Henson
                                                   D. Keith Henson, #31988
                                                   165 North Meramec Ave., Suite 110
                                                   St. Louis (Clayton), MO 63105-3772
                                                   Telephone: (314) 727-2266
                                                   Facsimile: (314) 727-2101
                                                   khenson@pcblawfirm.com
                                                   Attorney for Defendants City of Ladue,
                                                   Missouri and Ken Andreski, in his individual
                                                   capacity

                                   CERTIFICATE OF SERVICE

            The undersigned hereby certifies that the attorney whose name appears above signed

the original of this pleading and that true and correct copy of the foregoing was filed with the

Clerk of the Court to be served by the operation of the Court’ s electronic filing system and

sent via First Class U.S. Mail this 28th day of January, 2020 to:

William King Holland
John H. Moffitt, III
Holland Injury Law, LLC
130 South Bemiston, Suite 706
Clayton, MO 63105
wholland@whollandinjurylaw.com
jmoffitt@whollandinjurylaw.com

and

Talmage E. Newton, IV
Newton Barth, LLP
555 Washington Ave., Ste. 420
St. Louis, Missouri 63101
tnewton@newtonbarth.com

Attorneys for Plaintiff

and


03306539.DOCX/1/9652-157                          20
Case: 4:19-cv-03197-RLW Doc. #: 24 Filed: 01/28/20 Page: 21 of 21 PageID #: 162




Peter J. Dunne
Robert T. Plunkert
PITZER SNODGRASS, P.C.
100 South Fourth Street, Suite 400
St. Louis, Missouri 63102-1821
(314) 421-5545
(314) 421-3144 (Fax)
dunne@pspclaw.com
plunkert@pspclaw.com

Attorneys for Defendant Julia Crews, individually

                                                    /s/ D. Keith Henson




03306539.DOCX/1/9652-157                      21
